Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed on 01/12/2022 is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 -13, 16 - 21 and 25 - 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19 of U.S. Patent No. 10,875,145(US’145) in view of US5690540(US’540). 
US’145 discloses a similar polishing pad having a polishing surface that is configured to polish a surface of a substrate, comprising: a plurality of polishing elements that are disposed in a pattern relative to the polishing surface, wherein each polishing element is formed of a first polymer material, and the surfaces of the plurality of polishing elements form at least a portion of the polishing surface; and a base layer that is disposed between each of the plurality of polishing elements and a supporting surface of the polishing pad, the base layer comprising a second polymer material, wherein: the first polymer material is formed from a first droplet formulation comprising one or more first precursor components having a glass transition temperature (Tg) of greater than or equal to 40 oC. and one or more second precursor components having a glass transition temperature of less than 40 oC, an amount of the one or more first precursor components in the first droplet formulation is greater than an amount of the one or more second precursor components in the first droplet formulation, the second polymer material is formed from a second droplet formulation comprising the one or more first precursor components and the one or more second precursor components, an amount of the one or more second precursor components in the second droplet formulation is greater than an amount of the one or more first precursor components in the second droplet formulation, the first and second precursor components are selected from the group consisting of monomers, oligomers, and functional polymers, and the first polymer material of the plurality of polishing elements and the second polymer material of the base layer are co-mingled and chemically bonded together at one or more boundaries thereof.  The  claims 2-19 further disclose the polishing pad features required  by the  instant  application.
But it is silent about the spiral shaped arrangement and the channels in the polishing surface.
US’540 discloses that the polishing surface has formed therein one or more grooves(channels) extending in a spiral inwardly from the periphery to the center of the polishing pad. As a result, slurry is transported inwardly toward the center or toward the periphery of the polishing pad depending upon the circumferential direction of the spiral relative to the direction of rotation of the polishing pad (abstract, and Figures 2-3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the claimed configuration to the polishing pad of US’145, motivated by the fact that US’540 discloses that such configuration facilitates precise control of the thickness, flow rate, and distribution of slurry between the polishing pad and the wafer throughout a range of operating variables such as the composition of the slurry, the characteristics of the polishing pad, and the nature and speed of the relative movement between the polishing pad and the wafer(col. 2, lines 42-50).
Claims 1, 4 -13, 16 - 21 and 25 - 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,821,573(US’573) in view of US5690540(US’540).
US’573 discloses a similar polishing pad having a polishing surface that is configured to polish a surface of a substrate, comprising: a plurality of polishing elements each having a surface that forms at least a portion of the polishing surface and comprising a first polymer composition; and a base layer comprising a second polymer composition, wherein: the first polymer composition is formed from a first droplet formulation comprising one or more first precursor components having a glass transition temperature (Tg) of greater than or equal to 40.oC and one or more second precursor components having a glass transition temperature of less than 40 oC; an amount of first precursor components in the first droplet formulation is greater than an amount of the one or more second precursor components in the first droplet formulation, the second polymer composition is formed from a second droplet formulation comprising the one or more first precursor components and the one or more second precursor components, an amount of the one or more second precursor components in the second droplet formulation is greater than an amount of the one or more first precursor components in the second droplet formulation, the one or more first precursor components and the one or more second precursor components are selected from the group consisting of monomers, oligomers, and functional polymers, at least portions of the plurality of polishing elements extend above a surface of the base layer, and the first polymer composition of the polishing elements is chemically bonded to the second polymer composition of the base layer at boundaries thereof. The plurality of polishing elements are formed from a plurality of sequentially deposited first layers, the first polymer composition is formed from first droplets of the first droplet formulation and second droplets of the second droplet formulation, the first droplets are individually positioned to form a first pattern within each of the sequentially deposited first layers and the second droplets are individually positioned to form a second pattern that at least partially overlaps with the first pattern within each of the sequentially deposited layers, and a ratio of the first droplets to the second droplets used to form the plurality of sequentially deposited first layers is more than one. The first polymer composition comprises a polymeric material selected from the group consisting of: polyamides, polyether ketones, polyethers, polyether sulfones, polyetherimides, polyimides, polysiloxanes, polysulfones, polyphenylenes, polyphenylene sulfides, polystyrene, polyacrylonitriles, polymethylmethacrylates, polyurethane acrylates, polyester acrylates, polyether acrylates, epoxy acrylates, melamines, polysulfones, acrylonitrile butadiene styrene (ABS), halogenated polymers, block copolymers and copolymers thereof. 

The base layer is formed from a plurality of sequentially deposited second layers, the second polymer composition is formed from the first droplets and the second droplets, the ratio of the first droplets to the second droplets used to form the plurality of sequentially deposited second layers is less than one, the first droplet formulation comprises one or more functional polymers having a glass transition temperature (Tg) of greater than or equal to about 40 oC. The first droplet formulation and the second droplet formulation further comprise one or more functional oligomers, wherein the first droplet formulation has a greater amount of the oligomers than the second droplet formulation, and wherein the first droplet formulation comprises oligomers and precursor components having a functionally of greater than or equal to two. The second droplet formulation comprises precursor components that have a functionality less than or equal to two. 
But it is silent about the spiral shaped arrangement and the channels in the polishing surface.
US’540 discloses that the polishing surface has formed therein one or more grooves(channels) extending in a spiral inwardly from the periphery to the center of the polishing pad. As a result, slurry is transported inwardly toward the center or toward the periphery of the polishing pad depending upon the circumferential direction of the spiral relative to the direction of rotation of the polishing pad (abstract, and Figures 2-3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the claimed configuration to the polishing pad of US’145, motivated by the fact that US’540 discloses that such configuration facilitates precise control of the thickness, flow rate, and distribution of slurry between the polishing pad and the wafer throughout a range of operating variables such as the composition of the slurry, the characteristics of the polishing pad, and the nature and speed of the relative movement between the polishing pad and the wafer(col. 2, lines 42-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120315830 A1(US’830).
Regarding claim 19, US’830 discloses a polishing pad 2 for polishing substrate such as wafer comprising a sheet 13'(read on the base material layer) having a first major side 32 and a second major side 33 opposite the first major side 32, and a plurality of polishing elements 4 extending outwardly from the first major side 32 along a first direction substantially normal to the first major side 32 as shown in FIG. 1, wherein at least a portion of the polishing elements 4 are integrally formed with the sheet 13' ( read on the precursor compositions used to form the respective first and second layers are copolymerized with one another at interfacial boundary regions between the base material layer and the plurality of individual polishing elements or chemical bond formed ) and laterally connected so as to restrict lateral movement of the polishing elements 4 with respect to one or more of the other polishing elements 4, but remaining moveable in an axis substantially normal to a polishing surface 14 of the polishing elements 4, wherein at least a portion of the plurality of polishing elements 4 comprise a first continuous polymer phase 13 and a second discontinuous polymer phase 15 ([0001-0004]; [0031]). FIG. 3A illustrates one particular shape of a polishing element 4. It will be understood that the polishing elements 4 may be formed in virtually any shape, and that a plurality of polishing elements 4 having two or more different shapes may be advantageously used and optionally arranged in a pattern to form a polishing pad 2-2' as described above. In some exemplary embodiments, the cross-sectional shape of the polishing elements 4, taken through a polishing element 4 in a direction generally parallel to the polishing surface 14, may vary widely depending on the intended application. Although FIG. 3A shows a generally cylindrical polishing element 4 having a generally circular cross section, other cross-sectional shapes are possible and may be desirable in certain embodiments. Thus, in further exemplary embodiments of polishing pads 2-2' including polishing elements 4-4' as previously described, the polishing elements are selected to have a cross-section, taken in the first direction, selected from circular, elliptical, triangular, square, rectangular, and trapezoidal, and combinations thereof ([0057]-[0058]). Thus, the channels can be formed between elements. The Figure 3A discloses the gaps between the polishing element. Channels are formed on the polishing surface([0048,0069,0070].
The sheet or support layer may comprise a polymeric material selected from silicone, natural rubber, styrene-butadiene rubber, neoprene, polyurethane, polyester, polyethylene, and combinations thereof ([0084]). The polishing elements 4 may comprise a wide variety of materials, with polymeric materials being preferred. Suitable polymeric materials include, for example, polyurethanes, polyacrylates, polyvinyl alcohol, poly(ethylene oxide), poly (vinyl alcohol), poly (vinyl pyrollidone), polyacrylic acid, poly(meth)acrylic acid, polycarbonates, and poly(acetals) available under the trade designation DELRIN (available from E.I. DuPont de Nemours, Inc., Wilmington, Del.). In some exemplary embodiments, at least some of the polishing elements comprise a thermoplastic polyurethane, a polyacrylate, polyvinyl alcohol, or combinations thereof ([0071]). Thus, the sheet and the element can be formed from different polymer compositions with one common component. 
It has been held that "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Regarding claim 26, the sheet or support layer may comprise a polymeric material selected from silicone, natural rubber, styrene-butadiene rubber, neoprene, polyurethane, polyester, polyethylene, and combinations thereof ([0084]). The polishing elements 4 may comprise a wide variety of materials, with polymeric materials being preferred. Suitable polymeric materials include, for example, polyurethanes, polyacrylates, polyvinyl alcohol, poly(ethylene oxide), poly (vinyl alcohol), poly (vinyl pyrollidone), polyacrylic acid, poly(meth)acrylic acid, polycarbonates, and poly(acetals) available under the trade designation DELRIN (available from E.I. DuPont de Nemours, Inc., Wilmington, Del.). In some exemplary embodiments, at least some of the polishing elements comprise a thermoplastic polyurethane, a polyacrylate, polyvinyl alcohol, or combinations thereof ([0071]). Thus, the glass transition temperature of the base material layer can be less than a glass transition temperature of the plurality of individual polishing elements. For example, the polycarbonate has a Glass transition temperature (Tg) of 140-150 °C. Polyethylene has a Tg of -125 to -130°C.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120315830 A1(US’830), as applied to claim 19 above, and further in view of US5690540(US’540).
US’830 discloses the polishing pad set forth above. But it is silent about that the one or more of the channels form one or more spiral shapes in the polishing surface.
US’540 discloses that the polishing surface has formed therein one or more grooves(channels) extending in a spiral inwardly from the periphery to the center of the polishing pad. As a result, slurry is transported inwardly toward the center or toward the periphery of the polishing pad depending upon the circumferential direction of the spiral relative to the direction of rotation of the polishing pad(abstract, Figures 2-3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the claimed configuration to the polishing pad of US’830, motivated by the fact that US’540 discloses that such configuration facilitates precise control of the thickness, flow rate, and distribution of slurry between the polishing pad and the wafer throughout a range of operating variables such as the composition of the slurry, the characteristics of the polishing pad, and the nature and speed of the relative movement between the polishing pad and the wafer(col. 2, lines 42-50).
Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120315830 A1(US’830), further in view of US5690540(US’540).
Regarding claim 1, US’830 discloses a polishing pad 2 for polishing substrate such as wafer comprising a sheet 13'(read on the base material layer) having a first major side 32 and a second major side 33 opposite the first major side 32, and a plurality of polishing elements 4 extending outwardly from the first major side 32 along a first direction substantially normal to the first major side 32 as shown in FIG. 1, wherein at least a portion of the polishing elements 4 are integrally formed with the sheet 13' ( read on “respective precursor compositions used to form the base material layer and the plurality of individual polishing elements are copolymerized with one another at interfacial boundary regions there between”) and laterally connected so as to restrict lateral movement of the polishing elements 4 with respect to one or more of the other polishing elements 4, but remaining moveable in an axis substantially normal to a polishing surface 14 of the polishing elements 4, wherein at least a portion of the plurality of polishing elements 4 comprise a first continuous polymer phase 13 and a second discontinuous polymer phase 15 ([0001-0004]; [0031]). FIG. 3A illustrates one particular shape of a polishing element 4. It will be understood that the polishing elements 4 may be formed in virtually any shape, and that a plurality of polishing elements 4 having two or more different shapes may be advantageously used and optionally arranged in a pattern to form a polishing pad 2-2' as described above. It will be further understood that the same shape or a different shape may be used to produce a porous polishing element or alternatively, a substantially nonporous polishing element ([0057]). The Figure 3A discloses the gaps between the polishing element.
The sheet or support layer may comprise a polymeric material selected from silicone, natural rubber, styrene-butadiene rubber, neoprene, polyurethane, polyester, polyethylene, and combinations thereof ([0084]).
The polishing elements 4 may comprise a wide variety of materials, with polymeric materials being preferred. Suitable polymeric materials include, for example, polyurethanes, polyacrylates, polyvinyl alcohol, poly(ethylene oxide), poly (vinyl alcohol), poly (vinyl pyrollidone), polyacrylic acid, poly(meth)acrylic acid, polycarbonates, and poly(acetals) available under the trade designation DELRIN (available from E.I. DuPont de Nemours, Inc., Wilmington, Del.). In some exemplary embodiments, at least some of the polishing elements comprise a thermoplastic polyurethane, a polyacrylate, polyvinyl alcohol, or combinations thereof ([0071]).
 Thus, the glass transition temperature of the base material layer can be less than a glass transition temperature of the plurality of individual polishing elements. For example, the polycarbonate has a Glass transition temperature (Tg) of 140-150 °C. Polyethylene has a Tg of -125 to -130°C.
But it is silent about that a plurality of individual polishing elements disposed on and extending upwardly from the base material layer in one or more spiral shaped arrangements to collectively define one or more channels in the polishing surface.
US’540 discloses that the polishing surface has formed therein one or more grooves(channels) extending in a spiral inwardly from the periphery to the center of the polishing pad. As a result, slurry is transported inwardly toward the center or toward the periphery of the polishing pad depending upon the circumferential direction of the spiral relative to the direction of rotation of the polishing pad (abstract, and Figures 2-3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the claimed configuration to the polishing pad of US’830, motivated by the fact that US’540 discloses that such configuration facilitates precise control of the thickness, flow rate, and distribution of slurry between the polishing pad and the wafer throughout a range of operating variables such as the composition of the slurry, the characteristics of the polishing pad, and the nature and speed of the relative movement between the polishing pad and the wafer(col. 2, lines 42-50).
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Regarding claim 4, US’830 discloses that the sheet or support layer may comprise a polymeric material selected from silicone, natural rubber, styrene-butadiene rubber, neoprene, polyurethane, polyester, polyethylene, and combinations thereof ([0084]). The polishing elements 4 may comprise a wide variety of materials, with polymeric materials being preferred. Suitable polymeric materials include, for example, polyurethanes, polyacrylates, polyvinyl alcohol, poly(ethylene oxide), poly (vinyl alcohol), poly (vinyl pyrollidone), polyacrylic acid, poly(meth)acrylic acid, polycarbonates, and poly(acetals) available under the trade designation DELRIN (available from E.I. DuPont de Nemours, Inc., Wilmington, Del.). In some exemplary embodiments, at least some of the polishing elements comprise a thermoplastic polyurethane, a polyacrylate, polyvinyl alcohol, or combinations thereof ([0071]). 
Regarding claim 6, the sheet or support layer may comprise a polymeric material selected from silicone, natural rubber, styrene-butadiene rubber, neoprene, polyurethane, polyester, polyethylene, and combinations thereof ([0084]). The polishing elements 4 may comprise a wide variety of materials, with polymeric materials being preferred. Suitable polymeric materials include, for example, polyurethanes, polyacrylates, polyvinyl alcohol, poly(ethylene oxide), poly (vinyl alcohol), poly (vinyl pyrollidone), polyacrylic acid, poly(meth)acrylic acid, polycarbonates, and poly(acetals) available under the trade designation DELRIN (available from E.I. DuPont de Nemours, Inc., Wilmington, Del.). In some exemplary embodiments, at least some of the polishing elements comprise a thermoplastic polyurethane, a polyacrylate, polyvinyl alcohol, or combinations thereof ([0071]). Thus, the glass transition temperature of the base material layer can be less than a glass transition temperature of the plurality of individual polishing elements. For example, the polycarbonate has a Glass transition temperature (Tg) of 140-150 °C. Polyethylene has a Tg of -125 to -130°C.
Regarding claim 11, US’830 discloses a polishing pad 2 for polishing substrate such as wafer comprising a sheet 13'(read on a supporting portion) having a first major side 32 and a second major side 33 opposite the first major side 32, and a plurality of polishing elements 4 extending outwardly from the first major side 32 along a first direction substantially normal to the first major side 32 as shown in FIG. 1, wherein at least a portion of the polishing elements 4 are integrally formed with the sheet 13' ( read on “the supporting portion and the plurality of individual polishing elements are copolymerized with one another at interfacial boundary regions between the supporting portion and the plurality of individual polishing element”) and laterally connected so as to restrict lateral movement of the polishing elements 4 with respect to one or more of the other polishing elements 4, but remaining moveable in an axis substantially normal to a polishing surface 14 of the polishing elements 4, wherein at least a portion of the plurality of polishing elements 4 comprise a first continuous polymer phase 13 and a second discontinuous polymer phase 15 ([0001-0004]; [0031]). FIG. 3A illustrates one particular shape of a polishing element 4. It will be understood that the polishing elements 4 may be formed in virtually any shape, and that a plurality of polishing elements 4 having two or more different shapes may be advantageously used and optionally arranged in a pattern to form a polishing pad 2-2' as described above. It will be further understood that the same shape or a different shape may be used to produce a porous polishing element or alternatively, a substantially nonporous polishing element ([0057]). The Figure 3A discloses the gaps between the polishing element.
The polishing surface of the textured polishing pad comprises pores in the form of a plurality of channels, wherein each channel extends across at least a portion of the polishing surface, preferably in a direction generally parallel to the polishing surface ([0069]).
But it is silent about that a plurality of individual polishing elements disposed on and extending upwardly from the base material layer in one or more spiral shaped arrangements to collectively define one or more channels in the polishing surface.
US’540 discloses that the polishing surface has formed therein one or more grooves(channels) extending in a spiral inwardly from the periphery to the center of the polishing pad. As a result, slurry is transported inwardly toward the center or toward the periphery of the polishing pad depending upon the circumferential direction of the spiral relative to the direction of rotation of the polishing pad(abstract, Figures 2-3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the claimed configuration to the polishing pad of US’830, motivated by the fact that US’540 discloses that such configuration facilitates precise control of the thickness, flow rate, and distribution of slurry between the polishing pad and the wafer throughout a range of operating variables such as the composition of the slurry, the characteristics of the polishing pad, and the nature and speed of the relative movement between the polishing pad and the wafer(col. 2, lines 42-50).
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Regarding claims 13 and 16, the sheet or support layer may comprise a polymeric material selected from silicone, natural rubber, styrene-butadiene rubber, neoprene, polyurethane, polyester, polyethylene, and combinations thereof ([0084]).
The polishing elements 4 may comprise a wide variety of materials, with polymeric materials being preferred. Suitable polymeric materials include, for example, polyurethanes, polyacrylates, polyvinyl alcohol, poly(ethylene oxide), poly (vinyl alcohol), poly (vinyl pyrollidone), polyacrylic acid, poly(meth)acrylic acid, polycarbonates, and poly(acetals) available under the trade designation DELRIN (available from E.I. DuPont de Nemours, Inc., Wilmington, Del.). In some exemplary embodiments, at least some of the polishing elements comprise a thermoplastic polyurethane, a polyacrylate, polyvinyl alcohol, or combinations thereof ([0071]).
 Thus, the glass transition temperature of the base material layer can be less than a glass transition temperature of the plurality of individual polishing elements. For example, the polycarbonate has a Glass transition temperature (Tg) of 140-150 °C. Polyethylene has a Tg of -125 to -130°C.
Allowable Subject Matter

Claims 2-3, 14-15, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731